 SOUTHWESTERN BELL TELEPHONE COMPANYSouthwestern Bell Telephone CompanyandCommu-nicationsWorkers of America,AFL-CIO,and itsLocal Union No. 6222.Case 23-CA-3902July 31, 1972DECISION AND ORDEROn August 12, 1971, Trial Examiner Paul E. Weilissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief, and the General Counsel andCharging Party filed briefs in answer to Respon-dent's exceptions.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentthat they are consistent with our - Decision herein.1The Trial Examiner found that Respondent violat-ed Section 8(a)(5) and (1) of the Act, by makingcertain unilateral changes in working conditions. Initsexceptions and brief to the Board, Respondentcontends that, under the recent decision inCollyerInsulatedWire,2any finding as to the allegedviolations in the instant case should be deferredpending resolution by the grievance and arbitrationprovisions set up in the contract. In response to thiscontention, theUnion and the General Counselargue that the changes come within the contractualexception to the grievance and arbitration provisions,on the ground that they constitute a prospectivemodification or amendment to the contract. Weagree with Respondent's contention that this disputeshould be resolved pursuant to the contract and weshall dismiss the complaint.Respondent is engaged in the business of transmit-ting local and long-distance telephone calls in andamong the States of Texas, Arkansas, Oklahoma,Kansas, Missouri, and a small portion of Illinois. TheUnion is recognized by Respondent as the exclusivecollective-bargaining representative of its operating1The Charging Party requested oral argument.Thisrequest is herebydenied asthe record,the exceptions,and the briefsadequatelypresent theissues and positions of the parties.In a related proceeding brought against the Charging Party under Section301 of the Actby the Respondent,a Federal district court found that thepresent dispute is not one which the parties agreed to arbitrate under theterms of their collective-bargaining agreement in the instant case.Southwest-ernBellTelephoneCompany v.CommunicationsWorkers ofAmerica,AFL-CIO,and itsLocal6222, 324 F.Supp.830 (S.D. Tex. 1971). Thereafter,the Court of Appealsforthe FifthCircuit reversed this decision of thedistrict court and remanded the proceeding for further consideration. (454F.2d 1333 (1971). Thecourt of appealsheld at 454 F.2d 1337 that:... the union's position and the district court finding that the disputewas not within the scope of the contract's arbitration clause...cannotstand. . . . fT)he useof the part-time employees with their ownseniority schedule requires consideration of the application of thecollective agreement's seniority clause.As such,it is a claim which onitsface is governedby thecontract and is arguably arbitrable.On November 30, 1971,the Respondent filed a motion before the Board569employees. The contract in effect when this disputearose, the 1968 Traffic Agreement and Agreement ofGeneral Application, was made effective from July1968 until July 1971 and thereafter until terminatedby 30 days written notice from either party. Thecontract provides in part that Respondent can assignits employees to "part-time tours, which shall be notless than 3 hours in length." In addition, the contractstates that "seniority shall be taken into account inthe treatment of employees . . . insofar as theconditionsof business and the abilities of theemployees permit." The parties also agreed that:If,during the term of this Agreement . . . adifference shall occur, between the Union andmanagement, and continue after all steps in the"Formal Grievance" procedure . . . have beenundertaken and completed, regarding(a) the true intent andmeaningof any specificprovision or provisions thereof (except as suchprovision or provisions relate, either specificallyor by effect, to prospective modifications oramendments of such agreements),then in . . . such event, either the Union or theManagement may submit the issue of . . . suchmatter to arbitration for final decision... .On January 28, 1971, Respondent met withrepresentatives of the Union to explain its decision tooperate a new facility with a work force made up ofhousewivesworking part time. Respondent an-nounced that the part-time housewives would beassigned to 4-hour tours of duty in both the morningand afternoon, would be considered a separate workforce, and would appear on a separate seniority list.Respondent further stated that full-time employeeswould not have the opportunity to bid on the part-time tours, unless they requested a permanenttransfer to part-time employment. Historically, full-time and part-time operating employees at Respon-for leave to file the opinion of the court of appeals.On December6, 1971,the ChargingParty fileda motion for leave to file the "memorandum andorder"of the district court and the entire transcript in the same case. Wetake official notice of the court of appeals decision,and accordingly denyboth motions as lacking in merit.The Charging Party also fileda motion to reopen the record for thepurpose of receiving (1) evidence that it adduced in the district courtproceeding on remand, and (2) the forthcoming decision ofthat court. Aftera careful reading of the court of appeals'opinion,we believe that the issueof arbitrabilitywas not remanded to the district court.In our opinion, thecourt foundthat the present dispute is arguably arbitrable and remandedthe case to the district court for a determination only as to whether atemporaryinjunction order should be issued pursuant to the requirementsof the SupremeCourt'sdecision inBoysMarkets, Inc. v. Retail ClerksUnion, Local 770,398 U.S. 235 (1970). Therefore any evidence presented tothe district court on remand is not relevant to the determination of the issuebefore us.Accordingly,wedenythe ChargingParty's motion to reopen therecord as lacking in merit.2 192 NLRB No. 150.198 NLRB No. 6 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's facilities had been considered a single workforce,all of whom appeared on a single seniority list.Representativesof the Unionreplied that Respon-dent'snew plan woulddestroy seniorityand couldnot be accepted.Respondent's representatives statedthat theycalled the meeting to explain the new planand not to negotiate about it.On February 26, 1971, Marvin Collins,Houston-San Antonio directorof the Union,in accordancewith the grievance provision of the contract, request-ed a meeting to discuss the new plan. However, theUnion later decided not to pursue the grievanceprocedure,and instead placed pickets outside thenew facility.Based on these facts,the Trial Examiner found thatRespondent violated Section 8(a)(5) and(1) of theAct by institutingunilateral changes in workingconditions.In response to Respondent'sargumentthat the dispute should be resolved by the grievanceand arbitration provisions set up in the contract, theTrialExaminerfound that "the contract does notdeal with these issues" and that under the terms ofthe contract"the dispute is not one which eitherparty is boundto arbitrate."The Trial Examinerviewed Respondent's new plan as a modification ofthe agreement, and therefore within the expressexclusion from arbitration.We find merit in Respondent's contention that thisdispute arguably arises from the collective-bargain-ing agreement between the parties and that it shouldbe submitted for resolution under the grievance andarbitration provisions set out therein.The contractprovisions demonstrate that the parties intended toallow Respondent some flexibility in its use of part-time employees.If the Union felt that Respondenttook action that was outside the contract, it couldinvoke the grievance procedure.Initially,the Uniontook such action,even though it later decided not topursue that action to completion.In our view,the recent decisioninCollyerisapplicable to this case.Therefore,we conclude thatthe dispute over Respondent's new plan must besubmitted to the grievance and arbitration proce-dures agreed on by the parties.We shall,accordingly,dismiss the complaint in the present case, but shallretain jurisdiction to entertain an appropriate andtimelymotionfor furtherconsideration upon aproper showing that either(a) the dispute has not,with reasonable promptness after the issuance of thisDecision,either beenresolved byamicable settle-ment in the grievance procedure or submittedpromptlyto arbitration,or (b) the dispute has beenduly found by the arbitratornot to be arbitrable, or(c) the grievance or arbitration procedures have notbeen fair and regular or have reached a result whichis repugnantto the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the complaintherein be,and it hereby is, dismissed;provided,however, that:Jurisdiction of this proceeding is hereby retainedfor the limited purposes indicated in our Decisionherein.MEMBERS FANNING AND JENKINS,dissenting:On January 28, 1971,EmilC.Rust,trafficpersonnel supervisor of Respondent in the Houston,Texas, area,called a meeting at his office toannounce to officials of the Union the introductionof new system of allocating daytime work to part-time employees at the Alabama Building in Houston.Contrary toprevious practice,part-time and full-time employees,although technically in the sameappropriateunit,would be carried as entirelyseparatework forces,with separate seniority andseparate work schedules. To transfer from full-timework to part-time work or vice versa an employeewould have to file an application for a transfer andwait for a vacancy.The number and scheduling ofpart-time "tours" was within the exclusive discretionof the Respondent. Rust asserted that the Respon-dent'spurpose was to induce housewives in theHouston area to take part-time tours while theirchildren were in school.Concerned that senior full-time employees would be deprived of tours duringthe desirable daytime hours,which theRespondentfor the first time was reserving for part-timeemployees,many of them newly hired,theUnionprotested that this procedure would destroy seniorityand ultimately the Union.Rust statedthathe wouldnot negotiate with respect to the plan^and was theremerely to explain it. On February 26 the Internation-alUnion filed a grievance and on the same day theLocal began picketing at the Alabama Building.The General Counsel contends that Respondent'sconduct,set forth above,constituted a unilateralchange in conditions of employment in violation ofSection 8(a)(5)and(1)of the Act. Respondentdefends on the grounds,interalia,(1) that itscontract with the Union gave it the right to assignemployees to "part-time tours, which shall be no lessthan 3 hours in length;"and (2)that,in any event,the contract's grievance and arbitration procedure isavailable to the Union and should be utilized in lieuof the Board's processes.As to(1), the Union doesnot object to the establishmentper seof part-timetours at the Alabama Building.The issue in this caserelates to the Respondent'schangein its employees'conditions of employment,whereby part-time toursfor the first time are scheduled during regular SOUTHWESTERN BELL TELEPHONECOMPANY571daytime hours and are reserved exclusively foremployees listed separately in a part-time workingforce.As to(2),theTrialExaminer found thatarbitration of this grievance was not available to theUnion because Respondent,in effect,had modifiedthe contract and such modifications were specificallyexcluded by the contract from its arbitration provi-sions.In a companion proceeding under Section 301of the Act the Court of Appeals for the Fifth Circuithas concluded that the use of part-time employeeswith their own schedule was"arguably arbitrable"under the seniority provisions of the parties' 1968contract.The court'sopinion followsUnited SteelWorkersof Americav.AmericanManufacturingCompany,363 U.S. 564,wherein the Supreme Courtadmonished lower courts not to weigh the merits of aparticular grievance submitted to arbitration on theground that"even frivolous claimsmay havetherapeutic value ...."In dismissing the complaint in the instant case themajority relies upon its recent decisioninCollyerInsulatedWire,supra.There Respondent alleged thatspecific provisions of its contract gave it the rightunilaterally to make certain changes in a skill factorincrease and adjustments in individual rates. Al-though the majority set forth the contractual basisfor the Respondent's position,it refused to decide themerits of the alleged unfair labor practice,holdingthat the issue should be resolved by an arbitrator. Wedissented in that case on the ground that Congressmandated the Board in Section 10(a) of the Act topreventpersons from committing unfair laborpractices and directed that the Board's "power shallnot be affected by any other means of adjustment orprevention that has been or may be established bylaw, agreement,or otherwise. . . ." We dissentedagain from the majority'smore recent decision inAppalachian Power,198 NLRB No. 7, holding thatSection 7 rights of an employee must be similarlydetermined by an arbitrator and in which themajority ignored a long line of Board and courtdecisions establishing the principle that a waiver ofstatutory rights in a contract must be stated in clearand unmistakable terms,citing, among other cases,WhitinMachine Works,108 NLRB 1573,enfd. 217F.2d 593(C.A. 4), cert.denied 349,U.S. 905;TheItem Company,108 NLRB 1634, enfd.220 F.2d 956(C.A. 5);BostonHerald Traveler Corporation,110NLRB 2097,enfd.223 F.2d 58(C.A. 1).No provision of the contract in the instant casespecifically grants management the unilateral right tochange the established practice of assigning employ-ees to regular tours during daytime weekday hours.Whatever the language of section XIX of thecontract may be construed to mean with respect toseniority rights of employees,that provision does notclearly and unmistakably waive the Union's right tobargain about any changes in the assignment ofemployees to tours,whether full-time or part-time,on the basis of unitwide seniority.In the absence of aspecific waiver of this nature it is clear from the casescitedabove and in our dissenting opinion inAppalachian Power,supra,that an employer violatesSection 8(a)(5) of the Act when he refuses to bargainabout a mandatory subject of bargaining,such asseniority and shift changes affecting conditions ofemployment.Surely,a contrary decision of anarbitrator cannot overrule these Board and courtdecisions that have been approvedby theSupremeCourt and have been part of the warp and woof oflabor law for more than 20 years.Yet this is the basicpremise of the Board'sCollyerdoctrine as applied inthese cases.Should an arbitrator decide that theRespondent,indeed,had a contractual right to makeunilateral changes in seniority assignments and part-time tours,presumably the majority is prepared toaccept his determination on the ground that he has"special skill and expertise."This,despite the legallyestablished law of waiver and the line of casesbeginning withN.L.R.B. v.Katz,et al.,369 U.S. 736,inwhich the Supreme Court held that unilateralchanges in conditions of employment violate Section8(a)(5)of the Act, as defined in Section 8(d).Obviously,the Board's cases,such asCentral IllinoisPublic ServiceCompany,etal.,139NLRB 1407;WestinghouseElectric Corp.,141NLRB 733;SmithCabinetManufacturingCompany,147 NLRB 1506;American Fire ApparatusCompany,160 NLRB 1318;Leeds & NorthrupCompany,162NLRB 987, areentitled to no greater weight.We cannot agree with this new "developmentalstep"in the majority's refusal to decide unfair laborpractice cases on the merits if the parties have acontractual relationship.It seems to us the Board isin the process of throwing out the baby with thebath.There are too many cases on the books definingthe rights of parties to engage in mandatory subjectsofbargaining,even during the terms of validcontracts,for the Board to say,"No. This is nolonger our function under the statute.You take yourdispute to an arbitratorfirst.Then we will see whatwe will see."We cannot emphasize too often that the NationalLabor Relations Act was established by Congress tobe administered by this Board with its own staff inthe public interest to protect public rights in thestability of collective bargaining.It does not effectu-ate that purpose or serve that interest for the Boardtoappoint other parties to decide unfair laborpractices in its stead. 572DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONmined that the building would house certain functions ofitstrafficdepartment including one or two directoryassistanceunits,startingwith a complement of 92employees.After canvassing the various traffic departmentinstalla-tions in and around Houston, Respondent ascertained that88 presently employed operators wished to transfer to thenew facility (hereinafter called the Alabama Building) andthat 4 new employees would be hired. Respondent alsodetermined that in order to tap a source of potentialemployees which it believed to exist, housewives preparedtowork parttime, it would schedule shifts of 4 hours'duration during the morning and afternoon hours, apractice not theretofore followed in the Houston area.On January 281 representatives of Respondent headedby Houston Area Traffic Personnel Supervisor Rust metwith the officers of Local 6222 and an International staffrepresentative of the Charging Party to advise it of theplans for the Alabama Building. Rust and Frank Pyle, adivision traffic supervisor, explained the physical attributesof the facility, including the parking and lunchroomfacility, disclosed its starting plans and informed the Unionof the result of the Respondent's canvass for employeesfrom the other facilities and of the potential use of thebuilding. Rust then informed the union representatives thatRespondent proposed to man the facility on an experimen-tal basis with part-time employees to a greater extent thanwas customary. He also stated that the part-time employ-eeswould work in 4-hour shifts during the morning andearly afternoon and that these shifts would be reserved topart-time employees. To accomplish this end Rust statedthatpart-timeemployeeswould be considered as aseparate work force with separate seniority so that part-time employees would compete only with other part-timeemployees for these shifts.In response to questions from the union representatives,Rust stated that full-time employees would not bepermitted to bid on these full-time shifts nor to transferinto the part-time work force except on the basis of aformal transfer, granted only under the circumstances thatan opening existed in the part-time force. Rust stated thatRespondent could not be definite with regard to thenumber of part-time employees who would be used asthere was no way to ascertain the availability of part-timeapplicants, but he mentioned a figure as high as 50 percentof the work force.Local 6222 President Gunn protested that Respondent'splan would destroy seniority and ultimately destroy theUnion and that the Union could not accept it. Rustanswered that he understood the Union's disagreement buthe was there to explain the system and would not negotiateon the plan.During his explanation Rust stated that the employeeswho desired to transfer to the facility would have to losethe vacation they had already selected on the basis of theirseniority in the facilities from which they worked andmoved and compete again on the basis of their relativeseniority in the new facility. To this the Union also tookexception and Rust stated that he would consider thematter further. It appeared that sometime later RustSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On March 5, 1971, theCommunications Workers of America and its Local UnionNo. 6222, hereinafter jointly called the Union, filed acharge with the Regional Director for Region 23 of theNational Labor Relations Board, hereinafter called theBoard, alleging that Southwestern Bell Telephone Compa-ny, hereinafter called Respondent, violated Section 8(a)(1)and (5) of the Act by unilaterally changing certain workingconditions and refusing to bargain thereupon. The Region-alDirector, on behalf of the General Counsel, on May 3,1971, issued a complaint and notice of hearing alleging therefusal to bargain on the part of Respondent. By itsanswer, duly filed, Respondent admitted the jurisdictionalfacts allegedin the complaint and that the Union was alabor organization but denied the commission of anyunfair labor practice. Respondent further alleged affirma-tively that the Union has engaged in an unlawful strike inviolation of the collective-bargaining agreement betweenthe parties and that it is and has at all times been willing tomeet in accordance with the grievance procedure con-tained in the collective-bargaining agreement between theparties.On the issues thus joined, a hearing was heldbefore me in Houston, Texas, on June 17, 1971. All partieswere represented by counsel and were afforded anopportunity to produce relevant and material evidence, toargue orally on the record, and to file briefs. Briefs havebeen received from all parties.Upon the entire record and in consideration of the briefs,Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondentis a Missouricorporation with its principaloffice in St. Louis, Missouri, engaged in the business oftransmitting and receiving telephonemessages in andamong several States in the Southwestern portion of theUnited States including the State of Texas. Respondent, inthe course and conduct of its business operations, annuallyprovides services for which it receives an amount exceeding$100,000.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEBackgroundIn the late fall of 1970 the Respondent announced in anemployee newsletter the purchase of a building which wasto be put into service as soon as possible in the city ofHouston. During the ensuing months Respondent deter-IAll dates hereinafter are inthe year 1971. SOUTHWESTERN BELL TELEPHONE COMPANYinformed the Union that the transferring employees canretain their vacations previously selected.Rust informed the Union at the January 28 meeting thatthe Alabama Building was to open on March 1 and theemployer contemplated instituting the use of the new part-time employees as soon after as it was feasible to do so. OnFebruary 26, Marvin Collins, the Houston-San Antoniodirector for the International Union, addressed a letter toSuperintendent Pyle advising that the Union wished tomeet and discuss a grievance under the terms of article XXof the current traffic department agreement between theCompany and the Union based on the Company'sdetermination to proceed with the scheduling of part-timeemployees. It is obvious from Collins' letter, although therecord does not otherwise explicate the fact, that communi-cations with regard to the issue had been had between theparties.Collins' letter, for instance, recites that theCompany's plans are to be put into effect on or aboutMarch 8 at the Alabama Building and that a meeting onthe grievance had already been confirmed as of the date ofwriting for Monday, March 1.On the same date as the grievance letter by Collins,Local President Gunn caused picketing to commence atthe Alabama Building. At this time, February 26, no unitemployee was scheduled to work there. It appears that ifany of Respondent's employees were then employed theywould have been technical employees engaged in installingequipment. Subsequently, four or five unit employees havebeen assigned and refused to cross the picket line.The picketing has continued to the time of the hearing.The Alabama Building had not to that time been opened asa facility of the Company.Discussion and ConclusionsThe General Counsel contends that the institution of the"new" plan by Respondent is a substantial change inworking conditions of the employees in that prior thereto,at least in the Houston area, part-time employment wasavailable only in the evening and night hours and notduring the morning and early afternoon periods whichwere normally covered by full-time 8-hour shifts. FurthertheGeneral Counsel and the Union contend that theinstitution of a separate or new seniority list for part-timeemployees pursuant to which the rights of senior employ-ees to bid for part-time assignmentswould be lost was afurther innovation in the established working conditions.The General Counsel and the Union argue that Respon-dent's announcement of the unilateral change withoutbargaining and its announced intention to implement thechanges without further negotiating constitute a unilateralchange in working conditions and, accordingly, a violationof Section 8(a)(5) and (1) of the Act.Respondent, on the other hand, contends that theannounced manning procedure for the Alabama Buildingis no change in working conditions at all, that throughoutits system part-time employees had been used withoutcomplaint of the Union and that no separate seniorityother than that presently existing is contemplated by theplan. Furthermore, Respondent contends that the disputeiscognizable under the terms of the collective-bargainingagreement between them and that the Union's appropriate573recoursemust be under the grievance and arbitrationprovisions of the agreement. Finally, Respondent arguesthat the strike by which the Union arrested Respondent'simplementation of the plan is in violation of the no-strikeclause of its contract. Accordingly, Respondent contends itisnot guilty of any refusal to bargain and is under no dutynow to bargain because of the unlawful strike. TheRespondent also contends that it had a right under theterms of the contract to make and implement the part-timeuse of employees as set forth above, because in previousbargaining the matter had been negotiated resulting in acontractual provision permitting its contemplated use ofpart-time employees and it was doing no more than actingwithin its rights.The 1968 Traffic Agreement between the Union andRespondent provides in article IV that part-time tours,which shall be not less than 3 hours in length, may beassigned.Article V of the same agreement provides that,insofar as the service requirements will permit, employeepreference in order of seniority shall be taken into accountin the assignment of hours. The same article furtherprovides that part-time employees shall accumulatesenior-ity on the basis of one-half of full seniority provided suchemployees work no more than 20 hours' work per week.Employees working over 20 hours but less than 40 hoursper week accumulate seniority on the same basis as full-time employees. In the operation of these provisionsheretofore in the Houston area Respondent has notestablished part-time tours during the hours between 8 a.m.and 3 p.m. and the chief source of part-time employees hasbeen school girls working after their school day's comple-tion.On a few occasions in the past grievances have beenfiled by the Union with regard to scheduling of part-timeemployees. One such grievance dealt with the attempt bythe Union to support a full-time employee who wished towork part time during the daylight hours. The employerrefused the grievance on the basis that this was notpermissible under the Company's interpretation of thecontract. The other grievance related to the institution ofhours for part-time use during the day and as a result ofthe grievance the part-time tours were taken off thisschedule. It appeared therefore that at least in the Houstonarea the assignments of part-time tours during the normalworking day is a new departure not previously within thecontemplation of the parties.With regard to the priornegotiation claimed to have been engaged in, Respondentprovided a transcript of a negotiatingsession in1947 thatdealt with the question of Respondent's use of temporaryand part-time employees with the Union proposing that alimitation be made of Respondent's use because the Unionfelt that too many temporary and part-time employeeswere used by Respondent and that full-time employeeswerebeing displaced thereby. The response of theCompany's negotiator at that time was that part-timeemployees are used only in the evening shifts andoccasionally to relieve full-time employees on weekendsand that there was no problem in existence. Rather thanestablishing the employer's point it appears to me that thetranscript established the General Counsel's point that atleast as of 1947 the Company denied the use of part-timeemployees under the circumstances that they proposed to 574DECISIONSOF NATIONALLABOR RELATIONS BOARDuse them in the Alabama Building and stated at that timethat it had no intention of using part-time employees underthose circumstances.There is no provision in the contract providing forseparate seniority for part-time persons or limiting therights of employees to transfer into a part-time classifica-tion if their seniority permitted it. The evidence of Mr.Gunn that Mr. Rust stated that such transferring wouldnot in the future be permitted at the Alabama Building isuncontradicted. I find that this too is a considerablechange in working conditions even though Respondentcontends it is unlikely that any large number of suchtransfers would be sought.I further find that the bargaining in the past with regardto part-time employees has not dealt with the issue raisedin the instant situation which appears to have been raisedin Houston for the first time.2A potentially troublesome aspect of this case is the factthat there is no evidence of an overt demand to bargain bytheUnion with regard to the proposed change. TheGeneral Counsel contends that a demand is unnecessarybecause the unfair labor practice was completed onJanuary 28 when the change was announced asa failaccompli.The Respondent indicates that over 30 daysremained for the accomplishment of any bargain andpoints out that normally the complete negotiation of acontracttakes lessthan 30 days. Accordingly, plenty oftime existed before the implementation of the new plan toconduct any negotiations necessary.I find that at the time of the announcement of theproposed change to the Union on January 28 Respondenthad finally decided on the change. The announcement byRust was the announcement of a decision finally made3and his statement that he was there to explain the decisionnot to negotiate it was, I am convinced, revelatory ofRespondent's refusal to bargain thereupon. In the light ofthisfact the Union was under no duty to demandbargaining. This conclusion is supported by the testimonyof Pyle and by the position of the Respondent at thehearing that no duty to bargain existed at that time bothbecause of the contractual provision permitting Respon-dent to assign part-time tours of not less than 3 hours inlength or under the belief that if a dispute was cognizableat all it was cognizable only under the contract grievanceprocedure.I have found above that the imposition of part-time toursduring the daylight hours and of separate seniority lists forpart-time employees such as was contemplated by theRespondent at the Alabama facility have not heretoforebeen the subject of negotiation between the parties nor hasitbeen within the contemplation of the parties. I find thatthe contract does not deal with theseissues andthat underthe terms of the grievance and arbitration provisions ofboth the 1968 Traffic Agreement and the 1968 Agreementof General Application the dispute is not one which eitherparty is bound to arbitrate.4 Accordingly, I reject Respon-dent's argument that the Board should not take jurisdictionover the dispute here because of its willingness to gothrough with the grievance and arbitration provisions ofthe contract.It is well established that an employer before adoptingchanges in wages and working conditions is required notonly to notify the Union but to meet and confer with it andto negotiate in good faith to an accord or animpasse.5Respondent herein has not satisfied its bargaining duty byannouncing to the Union its adoption of a new plan andproceeding to implement it. Respondent is required toconsult with the Unionbeforereaching a final determina-tion to effectuate the changes. Inasmuch as Respondentwas seeking the change Respondent was required toinitiate bargaining to fulfill its collective-bargaining obliga-tion.This it did not do. On the contrary it informed theUnion that it was not there to bargain even though it wasmade aware by the Union at the January 28 session thattheUnion did not acquiescein itsdetermination. Underthese circumstances I find that the Respondent bypassedthe Union and attempted to change the working conditionsof its employees without prior consultation with the Union.This constitutes a refusal to bargain in violation of Section8(a)(5) and (1) of the Act. That Respondent may in goodfaith have believed that it had the right under its contracttomake the changes it proposed is no defense to it.With regard to Respondent's defense that because theUnion picketed the Alabama Building and caused a workstoppage in violation of its contract Respondent wasrelieved of any further duties to bargain I conclude that thedefensewillnot avail it. In the first place it wasRespondent's breach of its bargaining duty that gave riseto the picketing. There appears to be no questioning thatthe picketing was undertaken only to stop Respondentfrom implementing its new plans. Respondent declined todelay its implementation of the manning and seniorityscheme for the new facility until the issue is decided. I findtheUnion did no more than act in protection of itsmembers' seniority rights in mounting the picket line.Further, as I read the agreement between the parties, theno-strike provision is coextensive with the grievance andarbitration provisions and does not apply to the instantdispute. For this reason I conclude that Respondent's dutyto bargain is not vitiated by the Union's picketing.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and2The record reveals that in St. Louis as part of a work-educationprogram designed to give on-the-job training to high school students theUnion and Respondent by specific agreement,for social purposes, madeavailable certain daytime and weekend part-time shifts.Here again theevidence indicates that the parties considered the issue bargainable and infact bargained to a conclusion with regard to a limited situation.3As the Charging Party points out in its brief,apparently Respondentdoes not disagree that the decision reached by it prior to the January 28meeting was final, inasmuch as Respondent has at all times argued that itsdecision can be reached by the grievance and arbitration clauses in thecontracts,which have no application to issues in negotiation.4The 1968 Agreement of General Application provides in art.IV, sec.l(a), that prospective modifications or amendments to the agreement areexcluded from arbitration. The Respondent's proposal agreement would, ineffect,modify the agreement by the establishment of separate seniority aswell as by the arrangement of tours and the assignment of hours.5Central Illinois Public Service Co,139 NLRB 1407. SOUTHWESTERN BELL TELEPHONE COMPANYsubstantial relation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(5)of the Act by unilaterallyeffecting changes in itsemployees' terms and conditions of employment withoutconsulting or bargainingwith theirdesignated bargainingagent, I shall recommend that it be ordered to cease anddesist from engaging in such conduct and from like orrelated conduct. There remains to be considered the natureof the affirmative remedy necessary to effectuate thepurposes of the Act. The record reveals that because of theUnion's picketing the actual effectuation of the changes byRespondent has not taken place.It does not appear thatthe Alabama Building,at least until the time of the hearing,has been occupied. Accordingly, I recommend that theRespondent be ordered to restore thestatus quo antethatexisted prior to its announcement of the changes that itproposed to make and to require Respondent to bargain ingood faith with the Union concerning the subject of part-time tours and/or separate seniority for part-time employ-ees prior to the institution of either. Upon the basis of theforegoing findings of fact and of the entire record in thisproceeding I make the following:CONCLUSIONS OF LAW5751.Respondentisengaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.The Unionis the exclusive bargaining representativeof the trafficdepartmentemployees,including trafficoperators,senior operators,central office clerks,serviceassistants,service observers,central office head clerks,head serviceobservers,TBX, TWXand customer instruc-tors,trafficoperating employees,lunchroom attendants,cooks and head cooks employed by Respondent, excludingconfidentialemployees,professionalemployees,guardsand supervisors as defined in theAct, a unit appropriatefor purposes of collectivebargaining within the meaning ofSection 9(b) of the Act.4.By unilaterallyinstitutingdaytime part-timetours ofduty and separate seniorityforpart-time employeeswithout priornotice to or consultation or bargaining withtheUnion,Respondent has engaged in unfair laborpractices within themeaning of Section 8(a)(5) and (1) ofthe Act.5.The aforesaidunfairlabor practicesare unfair laborpractices within themeaning of Section2(6) and (7) of theAct.[RecommendedOrder omitted from publication.]